Exhibit 10.01

ANNUAL MEETING AGREEMENT

This Annual Meeting Agreement (this “Agreement”) dated March 4, 2015, is by and
among the persons and entities listed on Schedule A (collectively, the “Vertex
Group”, and individually a member of the Vertex Group) and Meru Networks, Inc.
(the “Company”).

WHEREAS, the Vertex Group has recommended certain candidates for nomination for
election to the Company’s Board of Directors (the “Board”) at the Company’s 2015
annual meeting of stockholders (the “2015 Meeting”).

WHEREAS, the Special Proxy Committee of the Board, consisting solely of
independent directors to address certain nomination-related matters (the
“Special Nominating Committee”), and the full Board have considered the
qualifications of all candidates for nomination for election to the Board,
including the Vertex Group-recommended candidates.

WHEREAS, the Board, pursuant to the Special Nominating Committee’s
recommendation, has approved nominees for the slate of directors for election at
the 2015 Meeting consisting of Bami Bastani, Stephen Domenik, Sudhakar
Ramakrishna, Barry Cox and a candidate originally recommended by the Vertex
Group, John Kurtzweil (the “Company’s Board Slate”).

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration,
including the consideration of candidates recommended by the Vertex Group, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

1. 2015 Meeting. Each member of the Vertex Group shall cause all shares of
Common Stock beneficially owned as of the record date for the 2015 Meeting,
directly or indirectly, by it, or by any Vertex Affiliate, to be present for
quorum purposes and to be voted, at the 2015 Meeting and at any adjournments or
postponements thereof, and further agrees that they shall vote in favor of
(i) the Company’s Board Slate for election at such meeting and (ii) in
accordance with the Board’s recommendation with respect to any proposal
regarding the ratification of the Company’s current independent registered
public accounting firm.

2. Termination. Unless mutually terminated in writing by the parties, this
Agreement is effective as of the date hereof and shall remain in full force and
effect until immediately after the 2015 Meeting.

3. Miscellaneous. Each member of the Vertex Group agrees that it will not seek
or use any confidential information of the Company obtained from any Board
member for its own benefit or for any other purpose, or disclose it to any other
party. The parties hereto shall be entitled to injunctions to prevent breaches
of this Agreement, to enforce the terms and provisions of this Agreement, in
addition to any other remedies at law or in equity. This Agreement shall be
governed in all respects by the laws of the State of Delaware applicable to
contracts executed and to be performed wholly within such state without giving
effect to the choice of law principles of such state.

4. Entire Agreement; Amendment; Assignment. This Agreement contains the entire
agreement and understanding of the parties with respect to the subject matter
hereof and supersedes any and all prior and contemporaneous agreements,
memoranda, arrangements and understandings, both written and oral, between the
parties, or any of them, with respect to the subject matter hereof. This
Agreement may be amended only by an agreement in writing executed by the parties
hereto. No party to this Agreement may assign its rights or delegate its
obligations under this Agreement, whether by operation of law or otherwise, and
any assignment in contravention hereof shall be null and void.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Annual Meeting
Agreement or caused the same to be executed by its duly authorized
representative as of the date first above written.

 

Meru Networks, Inc. By: /s/ Mark Liu Name: Mark Liu Title: General Counsel



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Annual Meeting
Agreement or caused the same to be executed by its duly authorized
representative as of the date first above written.

 

Vertex Special Opportunities Fund III, LP By: Vertex Special Opportunities GP
III, L.L.C. General Partner By: /s/ Eric Singer Name: Eric Singer Title:
Managing Member

 

Vertex Special Opportunities GP III, L.L.C. By: /s/ Eric Singer Name: Eric
Singer Title: Managing Member

 

Vertex Capital Advisors, LLC By: /s/ Eric Singer Name: Eric Singer Title:
Managing Member

 

/s/ Eric Singer Eric Singer



--------------------------------------------------------------------------------

Schedule A

Members of Vertex Group

Vertex Special Opportunities Fund III, LP

Vertex Special Opportunities GP III, LLC

Vertex Capital Advisors, LLC

Eric Singer